DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 09, 2021 has been entered.
Status of Claims
The following is a non-final office action. Claims [17-19, 21, and 24-32] are currently pending and have been examined on their merits. 
Claims 20 and 22-23 have been cancelled see REMARKS April 09, 2021.
Claims 17 and 21 have been amended see REMARKS April 09, 2021.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 17-19, 21, and 24-32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception that is an abstract idea without a practical application or significantly more.

Step 1: Claims 17-19, 21, and 24-31 recite a method (i.e. a process such as an act or series of steps), claim 32 recites a non-transitory computer readable medium (i.e. a manufacture such as an article produced from raw or prepared materials by giving these materials new forms, qualities, properties, or combination, whether by hand labor or by machinery) and therefore each claim falls within one of the four statutory categories.

Step 2A prong 1 (Is a judicial exception recited?): 
The representative claim 17 recites: A method for managing reputation scores of members of an online community, wherein each member is associated with a set of inviting members having invited that member to join the online community and with a set of invited members having being invited by that member to join the online community, the method comprising, for each member: determining a respective reputation score for a respective member at a time when the respective member joins the online community, the respective reputation score being based, at least in part, on information entered by the respective member; determining, for the respective member, an activity parameter indicative of each activity performed by the respective member in the online community: and updating the respective reputation score, to obtain an updated reputation score, based on a change in the reputation score of at least one of: at least one inviting member among the respective set of inviting members, or at least one invited member among the respective set of invited members, wherein the updating the reputation score of the respective member comprising applying the activity 
Claim 32 has the same abstract idea as claim 17.
The claims recite a mental process and a certain method of organizing human activity. Before computers one could mentally to organize a group of individuals that are scored or ranked based on their associates in the group or the people that invited them/ they invited. The claims as recited above merely discloses a method of assigning Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016), which the courts have also found to recite a mental process. As claims recite a mental process when they contain limitations that can practically performed in the human mind including, observations, evaluations, judgments, and opinions; such as the claimed evaluation of a user’s rank based on their relationship to another user as claimed see MPEP 2106.04(a)(2). Additionally the claims are directed to a certain method of organizing human activity as the disclosure recites merely a method of gathering, organizing, and presenting the data of community members. As they fall into the sub-category of managing personal behavior and relationships or interactions between people.  Examiner find the claims to be similar to an example of a claim reciting social Interval Licensing LLC, v. AOL, Inc., 896 F.3d 1335, 127 USPQ2d 1553 (Fed. Cir. 2018). Where the patentee claimed an attention manager for acquiring content from an information source, controlling the timing of the display of acquired content, displaying the content, and acquiring an updated version of the previously-acquired content when the information source updates its content. 896 F.3d at 1339-40, 127 USPQ2d at 1555. As the recited claims similarly describe acquiring a user’s information, displaying a rank or score, and updating that score periodically based on the interactions of users the claims are directed to a certain method of organizing human activity see MPEP 2106.04(a)(2).
Step 2A Prong 2 (Is the exception integrated into a practical application?): The claims additionally recite; 
Claim 17: A digital service
Claim 32: A non-transitory computer readable medium including computer readable instructions that, when executed by a computer, cause the computer to perform the method of claim 17.
The additional element of a non-transitory computer readable medium including a computer readable instructions that are executed by a computer to cause the computer to perform a method recite a method of applying the known use of a computer to store and execute the method in the recited claim limitations. Therefore, the limitations merely amount to adding the words “apply it” (or an equivalent) to the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f) and generally linking the use of the judicial exception to a TLI Comms, Ultramercial, and Intellectual Ventures v. Cap One. As the claims invoke a computer merely as a tool to perform an existing process. Moreover, as the claims do not recite an improvement to a computer or technical field but just apply a known technology to an abstract idea they are still directed to an abstract idea and not 


The dependent claims 18-19; 21; and 24-31 further narrow the abstract idea recited in the independent claim 17 and 32 and are therefore directed towards the same abstract idea. 

Step 2B (Does the claim recite additional elements that amount to significantly more that the judicial exception?): As discussed above, the additional imitations amount to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f) and generally linking the use of the judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h). See reasoning for Step 2A prong 2. It is well- understood, routine, and conventional for a computer to gather information on users and calculate/ update a score based on those inputs (see court case A web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015). See MPEP 2106.05(d) as well as USPTO Memorandum: Revising 101 Eligibility Procedure in view of Berkheimer v. HP, Inc. (April 19, 2018). It is also clear the recited claims would be well understood, routine, and conventional as computers currently run reputation management systems are implemented mechanisms able to assess and Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015) and Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information);

The dependent claims 18-19; 21; and 24-31 do not add any additional elements to the structure of the claimed invention that have not been disclosed above and only serve to further limit the judicial exception and therefore are directed towards the same abstract idea as representative claims 17 and 32.

Claims 18-19; 21; and 24-31 are directed towards further limiting the abstract idea of updating a reputation score based on a user’s activity or inactivity parameters.

Therefore, claims 17-19; 21; and 24-32 are rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 17-19; 21; and 29-32 are rejected under 35 U.S.C. 103 as being unpatentable over Tsaparas (US 2009/0306996) in view of Conover (US 2016/0124956) further in view of Sundaresan (US 2009/0070130) even further in view of Falor (US 10049138).
Claim 17: Tsaparas discloses a method for managing reputation scores of members of an online community, wherein each member is associated with a set of members (Paragraph [0018-0023]; Fig 2, a user may have a rating that is indicative of that user’s reputation in the social network. Any rating system may be used. The social network may be used to infer a rating of an unrated user. Given some users on the social network for whom a rating is known, a rating for the remaining nodes (unrated nodes) may be determined. For the unrated nodes in the graph an estimate of their rating may be based on the rating of users in the social network with whom they have a relationship. For example, for users that have no rating, their rating may be estimated based, at least in part, on the rating of user with whom they have a relationship, such as their friend and their friends’ friends. In an implementation, an unrated user may be identified when the user registers with the social network or logs in to the social network). The method comprising, for each member: determining a respective reputation score for a respective member at a time when the respective member joins the online community (Paragraph [0018-0023]; Fig 2, a user may have a rating that is The respective reputation score being based, at least in part, on information entered by the respective member (Paragraph [0021-0025]; Fig 3, in an implementation, an unrated user may be identified when the user registers (joins) with the social network or logs in to the social network. Rated users who have one or more associations with the unrated user may be identified. To identify rated users associated with the unrated user, information provided by or about the unrated user may be used to identify rated users having an association with the unrated user. A rating of the unrated user on the social network may be determined based on the ratings of the identified rated users using any appropriate algorithm or technique. For example, in an implementation, the rating of the unrated user may be determined based on the average of the ratings of the rated users having an association with the unrated user. (The examiner notes that the rating of the unrated user described is determined from the ratings of other users those users being identified based on information provided by the 
However, Tsaparas does not specifically disclose each member is associated with a set of inviting members having invited the respective member to join the online community and with a set of invited members having being invited by the respective member to join the online community, and updating the respective reputation score based on a change in the reputation score of at least one of: at least one inviting member among the respective set of inviting members, or at least one invited member among the respective set of invited members.
In the same field of endeavor of scoring users of a social media platform based on their associates Conover teaches each member is associated with a set of inviting members having invited the respective member to join the online community and with a set of invited members having being invited by the respective member to join the online community (Paragraph [0023-0025] once registered, a member may invite other members, or be invited by other members, to connect via the social network service. A “member connection,” or simply “connection,” may necessitate a bi-lateral agreement by the members acknowledging the establishment of the connection. The various associations and relationships that the members establish with other members are stored and maintained within the social graph).
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of scoring members of an online network based on their connects upon joining the community as disclosed by 
In the same field of endeavor of scoring users of a social media platform based on their associates Sundaresan teaches updating the respective reputation score; to obtain an updated reputation score, based on a change in the reputation score of at least one of: at least one inviting member among the respective set of inviting members, or at least one invited member among the respective set of invited members (Paragraph [0039]; [0041] Figs. 6 is a flow chart showing an example method used to generate a reputation score and to propagate this update to neighbors of the user for whom the reputation score has been generated. An operation is shown that, when executed, generates a reputation score for the user based on weighted feedback score. Further, an operation is illustrated that, when executed, updates a reputation score of a neighbor of the user using the reputation score for the user, the neighbor including another user with whom the user has engaged in a transaction. Fig. 8 is a flow chart illustrating an example method used to update a reputation score in real-time. An operation may be executed that may propagate the updates of reputation scores and weighting criteria through the neighbors of a user). Wherein the updating the reputation score of the respective member comprising applying the activity parameter determined for the respective member to the reputation score of the respective member, each activity belongs to a set of possible activities that are allowed to be performed in the online community (Paragraph [0030-0032]; [0037-0039]; [0043-0056]; Figs. 8-11, the feedback and transaction (the examiner notes that the broadest reasonable interpretation of an activity that can be performed in an online environment or by an online community both creating feedback and conducting transactions would be considered types of activities that could be performed) recordation server may monitor the various buyer and seller feedbacks that are transmitted across the network. This monitoring may take the form of feedback and transaction data that is extracted and stored into a database. In some embodiments, various weighting criteria for feedback may be used to weight the seller feedback or the buyer feedback. This weighting criteria for feedback may be used in some cases, to determine the value of feedback. A reputation score generator is shown to generate a reputation score for the user based on the weighted feedback score).  The determining an activity parameter comprising, for each activity performed by the respective member: determining a feedback parameter indicative of feedbacks received from other members of the online community in connection with that activity performed by the respective member, wherein the activity parameter is determined at each activity time interval (Paragraph [0030-0032]; [0037-0039]; [0043-0056]; Figs. 3 and 8-11, the feedback and transaction (activities performed) recordation server may monitor the various buyer and  And the method further comprises managing a digital service based on said updated reputation score (Paragraph [0022-0023 a system and method are shown that allow for the real time evaluation of a buyer or seller’s reputation in an online environment. A reputation score may be a numeric value that reflects a buyers or seller’s reputation based on the reputation of those with whom a buyer or seller transact business).
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of scoring members of an online network based on their connects upon joining the community as disclosed by Tsaparas (Tsaparas [0019]) with the system of updating reputation scores based on the scores of invited/ inviting members updating as taught by Sundaresan (Sundaresan [0039]). With the motivation of generating a real-time reputation score for evaluation of a buyer or seller’s reputation in an online environment (Sundaresan [0022]).
In the same field of endeavor of generating a reputation score for a user of an online community Falor teaches determining, for the respective member, an activity parameter indicative of each activity performed by the respective member in the online community and applying to the feedback parameter a weight parameter indicative of a relevance of that activity for the online community (Col. 1 ll. 56-67; Fig. 3, the method includes an operation for calculating a reputation value for users of an online community the reputation value being based on activities of each user related to the online community). And the method further includes determining a maximum time interval, from a time instant at which the activity has been performed, within which the feedbacks for that activity can be received (Col. 1 II. 55-65; Col. 5 II. 34-45; Col. 10 II. 26-29 and 47-51; Figs. 4-6, in one embodiment, a method is presented for providing a management system for online communities. The method includes an operation for calculating a reputation value for users of an online community, the reputation value being based on activities of each user related to the online community. In addition, Wherein said maximum time interval is lower than said activity interval, the determining the feedback parameter is carried out at each feedback time interval, and the activity parameter is determined, for the respective member, according to activities performed by the respective member during the activity time interval and whose feedback time interval has elapsed (Col. 2 ll. 26-46; Col. 5 ll. 34-45; Col. 10 ll. 6-57 in one embodiment, the reputation value is associated with a quality of the activities of the user in the online community, wherein the reputation value is calculated based on a plurality of reputation category values. Further, wherein the reputation statistical measures include one or more of top reputation users, or trend for reputation value changes during last 30 days, or trend for reputation value changes during last seven days. A reputation engine is the algorithm and process by which signals from the forum are measured, those signals are aggregated into reputation scores for the individual user. There are several feedback loops to assess the value of posts. For example, if the user posts a comment and somebody endorses the post, then the reputation of the user is increased. The reputation breakdown for a user displays the reputation breakdown where the 
 At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of generating a reputation score for members of an online network based on their connects upon joining the community as disclosed by Tsaparas (Tsaparas [0019]) with the system of determining, for the respective member, an activity parameter indicative of each activity performed by the respective member in the online community and applying to the feedback parameter a weight parameter indicative of a relevance of that activity for the online community, wherein the said maximum time interval is lower than said activity interval, the determining the feedback parameter is carried out at each feedback time interval, and the activity parameter is determined, for the respective member, according to activities performed by the respective member during the activity time interval and whose feedback time interval has elapsed at taught by Falor (Falor Col. 1 II. 55-65). With the motivation of determining a user’s value to a community based on their contribution and updating a reputation score to better present the quality of the member (Falor Col. 1 ll.36-44).
Claim 18: Modified Tsaparas discloses the method as per claim 17. Tsaparas does not disclose wherein the updating the reputation score comprises, for each member: determining the change in the reputation score of the at least one inviting member that has occurred within a change time interval determining the change in the reputation score of each respective invited member within the change time interval; weighting the change in the reputation score of the at least one inviting member and the change in the reputation score of each invited member according to a relevance to be attributed to the changes in the reputation scores of the inviting members with respect to the changes in the reputation scores of the invited members; and applying the determined weighted changes in the reputation scores of the at least one inviting member and of each invited member to the reputation score of the respective member at a time instant from which the change time interval has started.
In the same field of endeavor of scoring users of a social media platform based on their associates Sundaresan teaches wherein the updating the reputation score comprises, for each member: determining the change in the reputation score of the at least one inviting member that has occurred within a change time interval; determining the change in the reputation score of each respective invited member within the change time interval (Paragraph [0037-0039]; [0041] Figs. 5 and 6 is a flow chart showing an example method used to generate a reputation score and to propagate this update to neighbors of the user for whom the reputation score has been generated. An operation is shown that, when executed, generates a reputation score for the user based on weighted feedback score. Further, an operation is illustrated that, when executed, updates a Weighting the change in the reputation score of the at least one inviting member and the change in the reputation score of each invited member according to a relevance to be attributed to the changes in the reputation scores of the inviting members with respect to the changes in the reputation scores of the invited members (Paragraph [0037-0039]; [0041]; a weighting engine is also shown to apply a weight to the feedback score, based on weighting criteria, to create a weighted feedback score. A reputation score generator is shown to generate a reputation score for the user based on the weighted feedback score. Additionally a reputation score update engine is illustrated to update a reputation score of a neighbor of the user using the reputation score for the user. In some example embodiments, a first identification engine is shown to identify a weighted feedback score for at least one neighbor. In addition, a second identification engine is illustrated to identify the reputation score for the user through a determination of a sum of the weighted feedback for the at least one neighbor. Figs. 6 is a flow chart showing an example method used to generate a reputation score and to propagate this update to neighbors of the user for whom the And applying the determined weighted changes in the reputation scores of the at least one inviting member and of each invited member to the reputation score of the respective member at a time instant from which the change time interval has started (Paragraph [0037-0039]; [0041]; a weighting engine is also shown to apply a weight to the feedback score, based on weighting criteria, to create a weighted feedback score. A reputation score generator is shown to generate a reputation score for the user based on the weighted feedback score. Additionally a reputation score update engine is illustrated to update a reputation score of a neighbor of the user using the reputation score for the user. In some example embodiments, a first identification engine is shown to identify a weighted feedback score for at least one neighbor. In addition, a second identification engine is illustrated to identify the reputation score for the user through a determination of a sum of the weighted feedback for the at least one neighbor. Figs. 6 is a flow chart showing an example method used to generate a reputation score and to propagate this update to neighbors of the user for whom 
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of scoring members of an online network based on their connects upon joining the community as disclosed by Tsaparas (Tsaparas [0019]) with the system of updating reputation scores based on the scores of invited/ inviting members updating and applying a weight change factor to those reputation scores as taught by Sundaresan (Sundaresan [0039]). With the motivation of generating a real-time reputation score for evaluation of a buyer or seller’s reputation in an online environment (Sundaresan [0022]).
Claim 19: Modified Tsaparas discloses the method as per claim 18. However, Tsaparas does not disclose wherein the applying the determined weighted changes in the reputation scores comprises adding the weighted changes in the reputation scores to the reputation score to be updated.
In the same field of endeavor of scoring users of a social media platform based on their associates Sundaresan teaches wherein the applying the determined weighted changes in the reputation scores comprises adding the weighted changes in the reputation scores to the reputation score to be updated (Paragraph [0037-0039]; [0041-0043]; [0052-0056] a weighting engine is also shown to apply a weight to the feedback score, based on weighting criteria, to create a weighted feedback score. A reputation score generator is shown to generate a reputation score for the user based on the weighted feedback score. Additionally a reputation score update engine is illustrated to update a reputation score of a neighbor of the user using the reputation score for the user. In some example embodiments, a first identification engine is shown to identify a weighted feedback score for at least one neighbor. In addition, a second identification engine is illustrated to identify the reputation score for the user through a determination of a sum of the weighted feedback for the at least one neighbor. Figs. 6 is a flow chart showing an example method used to generate a reputation score and to propagate this update to neighbors of the user for whom the reputation score has been generated. An operation is shown that, when executed, generates a reputation score for the user based on weighted feedback score. Further, an operation is illustrated that, when executed, updates a reputation score of a neighbor of the user using the reputation score for the user, the neighbor including another user with whom the user has engaged in a transaction. An operation may be executed to determine a sum of the weighted feedback score for the at least one neighbor. Operation may be executed to identify the reputation score for the user by determining a sum of the weighted feedback score for the at least one neighbor and a seed value).
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of scoring members of an online network based on their connects upon joining the community as disclosed by Tsaparas (Tsaparas [0019]) with the system of updating reputation scores based on the scores of invited/ inviting members updating and applying a weight change factor to those reputation scores as taught by Sundaresan (Sundaresan [0039]). With the motivation of generating a real-time reputation score for evaluation of a buyer or seller’s reputation in an online environment (Sundaresan [0022]).
Claim 21: Modified Tsaparas discloses the method as per claim 17. However, Tsaparas does not disclose wherein the applying the activity parameter comprises adding the activity parameter to the reputation score to be updated.
In the same field of endeavor of scoring users of a social media platform based on their associates Sundaresan teaches wherein the applying the activity parameter comprises adding the activity parameter to the reputation score to be updated (Paragraph [0041-0056]; Figs. 8-11, an example method used to update a reputation score in real-time. In some example embodiments, a reputation score is updates in real-time when a change occurs in the form of a new transaction (activity) between a buyer and/or seller. An operation may be executed that extracts feedback and transaction data (activity parameter). Further, an operation may be executed that updates user data in the form of a 
 At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of scoring members of an online network based on their connects upon joining the community as disclosed by Tsaparas (Tsaparas [0019]) with the system of updating reputation scores based on the scores of invited/ inviting members updating and adding an activity parameter to the updated reputation score as taught by Sundaresan (Sundaresan [0039]). With the motivation of generating a real-time reputation score for evaluation of a buyer or seller’s reputation in an online environment (Sundaresan [0022]).
Claim 23: Modified Tsaparas discloses the method as per claim 22. However, Tsaparas does not disclose wherein the activity parameter is determined at each activity time interval, wherein the determining a feedback parameter is carried out at each feedback time interval indicative of a maximum time interval, from a time instant at which the activity has been performed, within which the feedbacks for that activity can be received, and wherein the activity parameter is determined, for the respective member, according to those activities performed by the respective member during the activity time interval and whose feedback time interval has elapsed.
In the same field of endeavor of scoring users of a social media platform based on their associates Sundaresan teaches wherein the activity parameter is determined at each activity time interval, wherein the determining a feedback parameter is carried out at each feedback time interval indicative of a maximum time interval, from a time instant at which the activity has been performed, within which the feedbacks for that activity can be received, and wherein the activity parameter is determined, for the respective member, according to those activities performed by the respective member during the activity time interval and whose feedback time interval has elapsed (Paragraph [0037-0039]; [0041] Figs. 5 and 6  a block diagram of a computer system used to generate a reputation score. This computer system may be the feedback and recordation server. To receive feedback score relating to a transaction engaged in by a user. A flow chart showing an example method used to generate a reputation score and to propagate this update to neighbors of the user for whom the reputation score has been generated. An operation is shown that, when executed, generates a reputation score for the user based on weighted feedback score. Further, an operation is illustrated that, when executed, updates a reputation score of a neighbor of the user using the reputation score for the user, the neighbor including another user with whom the user has engaged in a transaction. Fig. 8 is a flow chart illustrating an example method used to update a reputation score in real-time. (The examiner notes that the broadest reasonable interpretation of a 
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of scoring members of an online network based on their connects upon joining the community as disclosed by Tsaparas (Tsaparas [0019]) with the system of determining at each activity time interval a feedback parameter as taught by Sundaresan (Sundaresan [0039]). With the motivation of generating a real-time reputation score for evaluation of a buyer or seller’s reputation in an online environment (Sundaresan [0022]).
Claim 29: Modified Tsaparas discloses the method as per claim 23. However, Tsaparas does not disclose wherein the change time interval is higher than, or equal to, the activity time interval.
In the same field of endeavor of scoring users of a social media platform based on their associates Sundaresan teaches wherein the change time interval is higher than, or equal to, the activity time interval (Paragraph [0037-0039]; [0041] Figs. 5 and 6  a block diagram of a computer system used to generate a reputation score. This computer system may be the feedback and recordation server. To receive feedback score relating to a transaction engaged in by a user. A flow chart showing an example method used to generate a reputation score and to propagate this update to neighbors of the user for whom the reputation score has been generated. An operation is shown that, when executed, generates a reputation score for the user based on weighted feedback score. 
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of scoring members of an online network based on their connects upon joining the community as disclosed by Tsaparas (Tsaparas [0019]) with the system of a change time interval being higher than or equal to an activity time interval as taught by Sundaresan (Sundaresan [0039]). With the motivation of generating a real-time reputation score for evaluation of a buyer or seller’s reputation in an online environment (Sundaresan [0022]).
Claim 30: Modified Tsaparas discloses the method as per claim 17. Tsaparas further discloses wherein the determining a reputation score for the respective member of the online community at the time when joins the online community is based on at least one of: the information entered by the respective member, including an amount and/or relevance and/or quality of personal data provided in the information by the respective member upon joining the online community, or the reputation score of the at least one inviting member (Paragraph [0018-0025]; Fig 2, a user may have a rating that is indicative of that user’s reputation in the social network. Any rating system may be used. The social network may be used to infer a rating of an unrated user. Given some users on the social network for whom a rating is known, a rating for the remaining nodes (unrated nodes) may be determined. For the unrated nodes in the graph an estimate of their rating may be based on the rating of users in the social network with whom they have a relationship (or the reputation score of the at least one inviting member, as an inviting member would be someone in the social network with whom a user has a relationship). For example, for users that have no rating, their rating may be estimated based, at least in part, on the rating of user with whom they have a relationship, such as their friend and their friends’ friends. In an implementation, an unrated user may be identified when the user registers (registration would indicate when a user joins the online community) with the social network or logs in to the social network. The associations may be based on any association which may be predetermined in type (friendship, family, common interest, same network, etc.). To identify rated users associated with the unrated user, information provided by or about the unrated user may be used to identify rated users having an association with the unrated user. A rating of the unrated user on the social network may be determined based on the ratings of the identified rated users using any appropriate algorithm or technique. For example, in an implementation, the rating of the unrated user may be determined based on the average of the ratings of the rated users having an association with the unrated user. (The examiner notes that the rating of the unrated user described is determined from the ratings of other users those users being identified based on information 
Claim 31: Modified Tsaparas discloses the method as per claim 30. Tsaparas further discloses wherein the determining a reputation score for the respective member of the online community at the time when he/she joins the online community is based on the reputation score of the inviting member (Paragraph [0018-0023]; Fig 2, a user may have a rating that is indicative of that user’s reputation in the social network. Any rating system may be used. The social network may be used to infer a rating of an unrated user. Given some users on the social network for whom a rating is known, a rating for the remaining nodes (unrated nodes) may be determined. For the unrated nodes in the graph an estimate of their rating may be based on the rating of users in the social network with whom they have a relationship. For example, for users that have no rating, their rating may be estimated based, at least in part, on the rating of user with whom they have a relationship, such as their friend and their friends’ friends. In an implementation, an unrated user may be identified when the user registers with the social network or logs in to the social network. The associations may be based on any association which may be predetermined in type (friendship, family, common interest, same network, etc.)).
However, Tsaparas does not disclose among the set of inviting members, whose invitation to join the online community has been accepted by the respective member.
In the same field of endeavor of scoring users of a social media platform based on their associates Conover teaches among the set of inviting members, whose invitation to join the online community has been accepted by the respective member. (Paragraph [0023-0025] once registered, a member may invite other members, or be invited by other members, to connect via the social network service. A “member connection,” or simply “connection,” may necessitate a bi-lateral agreement by the members acknowledging the establishment of the connection. The various associations and relationships that the members establish with other members are stored and maintained within the social graph).
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of scoring members of an online network based on their connects upon joining the community as disclosed by Tsaparas (Tsaparas [0019]) with the system of members being associated with members that invited them or they invited to join an online community as taught by Conover (Conover [0023]). With the motivation that it would leverage information associated with member connections between members in order to provide targeted, actionable information to members, in order to encourage and/or prompt the members to seek additional connections and encourage outside members to join, and other benefits (Conover [0015]).
Claim 32: Modified Tsaparas discloses the method as per claim 17. Tsaparas further discloses A non-transitory computer readable medium including computer readable instructions that, when executed by a computer, cause the computer to perform the method of claim 17 (Paragraph [0051-0058]; an exemplary system for implementing aspects described herein includes a computing device. In its most basic configuration, computing device typically includes at least one processing unit and memory. .
Claims 24-28 are rejected under 35 U.S.C. 103 as being unpatentable over Tsaparas (US 2009/0306996) in view of Conover (US 2016/0124956) further in view of Sundaresan (US 2009/0070130) further in view of Falor (US 10049138) even further in view of Kumar (US 2015/0227987).
Claim 24: Modified Tsaparas discloses the method as per claim 17. However, Tsaparas does not disclose further comprising: determining, for the respective member, an inactivity parameter indicative of an inactivity time of the respective member in the online community, the updating the reputation score of the respective member comprising, applying the inactivity parameter determined for the respective member to the reputation score of the respective member.
In the same field of endeavor of managing a reputation score on a social network Kumar teaches further comprising: determining, for the respective member, an inactivity parameter indicative of an inactivity time of the respective member in the online community, the updating the reputation score of the respective member comprising, applying the inactivity parameter determined for the respective member to the reputation score of the respective member (Paragraph [0038-0044] the third type of factor that may be employed in some representative embodiments of the present invention include factors that may adjust for user/ member inactivity or passage of time such as a time decay or an activity decay. 
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of scoring members of an online network based on their connects upon joining the community as disclosed by Tsaparas (Tsaparas [0019]) with the system of determining for the respective member an inactivity period and updating their reputation score of the respective member by applying the inactivity parameter determined to the reputation score as taught by Kumar (Kumar [0038]). With the motivation of improving the reliability and veracity of reviews and posting in an e-commerce environment (Kumar [0002]).
Claim 25: Modified Tsaparas discloses the method as per claim 24. However, Tsaparas does not disclose wherein in the determining, for the respective member, an inactivity parameter is based on an inactivity function whose trend: when an inactivity time of the member is below an inactivity time threshold by a first amount, the inactivity parameter takes a value close to a first value that does not significantly affect the reputation score of the respective member, when the inactivity time of the member is above the inactivity time threshold by a second amount, the inactivity parameter takes a value close to a second value that significantly affects the reputation score of the respective member, and when the inactivity time of the member is around the inactivity time threshold, the inactivity parameter takes a value close to an intermediate value between the first and second values.
In the same field of endeavor of managing a reputation score on a social network Kumar teaches wherein in the determining, for the respective member, an inactivity parameter is based on an inactivity function whose trend: when an inactivity time of the member is below an inactivity time threshold by a first amount, the inactivity parameter takes a value close to a first value that does not significantly affect the reputation score of the respective member, when the inactivity time of the member is above the inactivity time threshold by a second amount, the inactivity parameter takes a value close to a second value that significantly affects the reputation score of the respective member, and when the inactivity time of the member is around the inactivity time threshold, the inactivity parameter takes a value close to an intermediate value between the first and second values (Paragraph [0035-0044] the third type of factor that may be employed in some representative embodiments of the present invention include factors that may adjust for user/ member inactivity or passage of time such as a time decay or an activity decay. In a representative embodiment of the present invention, the level of influence of a member/ user may be reduced or depleted if the member user does not engage in activities of the communication network platform for a certain period of time (e.g., for a certain number of days, such as 7). In some embodiments, the level of influence value may, be reduced exponentially, and the rate of reduction or depletion of the level of influence of 
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of scoring members of an online network based on their connects upon joining the community as disclosed by Tsaparas (Tsaparas [0019]) with the system of determining for the respective member an inactivity period and updating their reputation score of the respective member by applying the inactivity parameter determined by a value of the inactivity time in comparison to a threshold to the reputation score as taught by Kumar (Kumar [0038]). With the motivation of improving the reliability and veracity of reviews and posting in an e-commerce environment (Kumar [0002]).
Claim 26: Modified Tsaparas discloses the method as per claim 24. However, Tsaparas does not disclose wherein the determining, for the respective member, an inactivity parameter is based on an inactivity function including: a constant trend, so that the activity parameter has a value independent from the inactivity time of the respective member; or a linear trend, so that the activity parameter has a value linearly dependent on the inactivity time of the respective member; or an exponential trend, so that the activity parameter has a value exponentially dependent on the inactivity time of the respective member.
In the same field of endeavor of managing a reputation score on a social network Kumar teaches wherein the determining, for the respective member, an inactivity parameter is based on an inactivity function including: a constant trend, so that the activity parameter has a value independent from the inactivity time of the respective member; or a linear trend, so that the activity parameter has a value linearly dependent on the inactivity time of the respective member; or an exponential trend, so that the activity parameter has a value exponentially dependent on the inactivity time of the respective member (Paragraph [0035-0044] the third type of factor that may be employed in some representative embodiments of the present invention include factors that may adjust for user/ member inactivity or passage of time such as a time decay or an activity decay. In a representative embodiment of the present invention, the level of influence of a member/ user may be reduced or depleted if the member user does not engage in activities of the communication network platform for a certain period of time (e.g., for a certain number of days, such as 7). In some embodiments, the level of influence value may, be reduced exponentially, and the rate of reduction or depletion of the level of influence of the member/ user may be expressed in terms such as “half-life” such as for example 90 days. For example, if a member/ user fails to engage in activities on the communication network platform, for say 90 days, the level of influence value or score of the member/ user may be reduced to one half of its original. In a similar manner, further inactivity of a 
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of scoring members of an online network based on their connects upon joining the community as disclosed by Tsaparas (Tsaparas [0019]) with the system of determining for the respective member an inactivity period and updating their reputation score of the respective member by applying the inactivity parameter determined to the reputation score in an exponential trend as taught by Kumar (Kumar [0038]). With the motivation of improving the reliability and veracity of reviews and posting in an e-commerce environment (Kumar [0002]).
Claim 27: Modified Tsaparas discloses the method as per claim 24. However, Tsaparas does not disclose wherein the applying the inactivity parameter comprises multiplying the reputation score to be updated, the activity parameter, and the weighted changes in the reputation scores by the inactivity parameter.
In the same field of endeavor of managing a reputation score on a social network Kumar teaches wherein the applying the inactivity parameter comprises multiplying the reputation score to be updated, the activity parameter, and the weighted changes in the reputation scores by the inactivity parameter (Paragraph [0035-0044] the third type of factor that may be employed in some representative embodiments of the present invention include factors that may adjust for user/ member inactivity or passage of time such as a time decay or an activity decay. 
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of scoring members of an online network based on their connects upon joining the community as disclosed by Tsaparas (Tsaparas [0019]) with the system of multiplying the reputation score to be updated, the activity parameter, and the weighted changes in the reputation 
Claim 28: Modified Tsaparas discloses the method as per claim 24. However, Tsaparas does not disclose wherein the inactivity parameter for the respective member is determined at each inactivity time interval, the inactivity time interval being higher than, or equal to, the activity time interval and the feedback time interval being lower than the activity time interval.
In the same field of endeavor of managing a reputation score on a social network Kumar teaches wherein the inactivity parameter for the respective member is determined at each inactivity time interval, the inactivity time interval being higher than, or equal to, the activity time interval and the feedback time interval being lower than the activity time interval (Paragraph [0035-0044] the third type of factor that may be employed in some representative embodiments of the present invention include factors that may adjust for user/ member inactivity or passage of time such as a time decay or an activity decay. In a representative embodiment of the present invention, the level of influence of a member/ user may be reduced or depleted if the member user does not engage in activities of the communication network platform for a certain period of time (e.g., for a certain number of days, such as 7 (inactivity time interval)). In some embodiments, the level of influence value may, be reduced exponentially, and the rate of reduction or depletion of the level of influence of the member/ user may be expressed in terms such as “half-life” such as for example 90 days. For 
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of scoring members of an online network based on their connects upon joining the community as disclosed by Tsaparas (Tsaparas [0019]) with the system of the inactivity parameter for the respective member is determined at each inactivity time interval, the inactivity time interval being higher than, or equal to, the activity time interval and the feedback time interval being lower than the activity time interval as taught by Kumar (Kumar [0038]). With the motivation of improving the reliability and veracity of reviews and posting in an e-commerce environment (Kumar [0002]).

Therefore, claims 17-19, 21, and 24-32 are rejected under 35 U.S.C. 103
Response to arguments 
Applicant’s arguments, see REMARKS April 09, 2021, with respect to the rejection of claims 17-19, 21, and 24-32 under U.S.C. 101 have been fully considered and are not persuasive.
Applicant’s argues that the claims do not recite an abstract idea. Applicant argues that the claims do not recite an abstract idea as the claims improve Classen Immunotherapies, Inc. v. Biogen IDEC, 659 F.3d 1057, 1067, 100 USPQ2d 1492, 1500 (Fed. Cir. 2011). Examples of claims that do not recite a mental process include a claim to a method for calculating an absolute position of a GPS receiver and an absolute time of reception of satellite signals, where the claimed GPS receiver calculated pseudoranges that estimated the distance from the GPS receiver to a plurality of satellites, SiRF Tech., 601 F.3d at 1331-33, 94 USPQ2d at 1616-17; a claim to detecting suspicious activity by using network monitors and analyzing network packets, SRI Int’l, 930 F.3d at 1304; a claim to a specific data encryption method for computer communication involving a several-step manipulation of data, Synopsys., 839 F.3d at 1148, 120 USPQ2d at 1481 (distinguishing the claims in TQP Development, LLC v. Intuit Inc., 2014 WL 651935 (E.D. e.g., the pixels of a digital image and a two-dimensional array known as a mask) and the output of a modified computer data structure (a halftoned digital image), Research Corp. Techs., 627 F.3d at 868, 97 USPQ2d at 1280. The claims also recite a certain method of organizing human activity as they recite a method of managing personal behavior or relationships or interactions between people. Therefore, the claims recite a mental process as before computers it would have been obvious for a person to rank another person based on their relationship to members of an organization. This process would also be considered a method of organizing human activity as it relates to tracking or organizing information.
Applicant further argues that the claimed invention is integrated into a practical application. As they improve upon existing online reputation management technology by providing more dynamic reputation assessment that more closely mimics real life reputation assessments that occur face to face. Therefore, applicant acknowledges that the claims recite an abstract idea of assessing users in real life and are applying known technology (i.e. a generic computer) to perform this task. The applicant argues that the claims are similar to Enfish, the Fed. Cir. Which found eligible subject matter under the first prong related to "improved MPEP §§ 2106.04(d)(1) and 2106.05(a); Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, as discussed in MPEP § 2106.04(d)(2); Implementing a judicial exception with, or using a judicial exception in conjunction with, a particular machine or manufacture that is integral to the MPEP § 2106.05(b); Effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP § 2106.05(c); and Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP § 2106.05(e). However, the examiner interprets the claimed invention to be directed towards merely reciting the words “apply it”, adding insignificant extra-solution activity to the judicial exception, and generally linking the user of a judicial exception to a particular technology which have all been identified as not integrated a judicial exception into a practical application. Examples of a case similar to the recited claims include mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 573 U.S. at 225-26, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)).
The applicant further argues that even if the additional elements were directed to a judicial exception, they amount to significantly more than a judicial exception as they provide an inventive concept and are not well-understood, routine, or conventional. However, Examiner disagrees that determining a reputation score of a member of a community based on their relationship to other users and their personal information and e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information);  Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); and Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for 
Therefore, the Examiner finds independent claims 17 and 32 to be rejected under U.S.C. 101.
The dependent claims 18-19, 21, and 24-31 are directed towards the representative claims 17 and 32 and therefore also rejected under U.S.C. 101.
Applicant’s arguments, see REMARKS April 09, 2021, with respect to the rejection of claims 17-19, 21, and 24-32 under U.S.C. 103, are moot because Applicant has amended the claims, which required further search and consideration. See above, ground(s) of rejection made in view of claims 17-19; 21; and 29-32 being rejected under 35 U.S.C. 103 as being unpatentable over Tsaparas (US 2009/0306996) in view of Conover (US 2016/0124956) further in view of Sundaresan (US 2009/0070130) even further in view of Falor (US 10049138).
However, where relevant the Examiner will respond to Applicant’s arguments. 
Claim 17: Applicant argues that the combination of Tsaparas, Conover, and Sundaresan does not disclose the amended limitation “determining a maximum feedback time interval.” However, upon further consideration it is found that Falor (US 10049138) can be used in combination with the Tsaparas to teach the newly added claim limitations as Falor teaches a system of managing a reputation 
Claims 18-19, 21, and 24-31 were argued as being allowable only as being dependent on claims 17 and 32. Therefore, they are also rejected under the same rejection as above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Herrera-Yague (US 9363283) Systems and methods for reputation scoring.
Bilinski (US 8793255) Generating a reputation score based on user interactions.
Eberle (US 2008/0120411) Methods and system for social online association and relationship scoring.
	
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COREY RUSS whose telephone number is (571)270-5902.  The examiner can normally be reached on M-F 7:30-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 5712726782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/COREY RUSS/Examiner, Art Unit 3629                                                                                                                                                                                                        
/SANGEETA BAHL/Primary Examiner, Art Unit 3629